Citation Nr: 1219750	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO. 07-35 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder. 

2. Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a low back disorder.

5. Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected diabetes mellitus.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for left ear hearing loss. 

8. Entitlement to service connection for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from September 1968 until May 1969 and from May 1969 until May 1975. The Veteran also had subsequent service with the National Guard.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for mechanical low back pain (claimed as a low back injury), and a left knee condition. The RO denied the claims because the evidence submitted was not new and material. Additionally, in a June 2011 rating decision, the RO, in pertinent part, denied service connection for bilateral hearing loss, including left ear hearing loss, because the evidence submitted was not new and material. The RO also denied service connection for peripheral neuropathy of the upper extremities. In an October 2011 rating decision, the RO denied service connection for tinnitus and TDIU.

The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2012. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In a September 2011 statement, the Veteran raised a new claim for an increased rating for coronary artery disease. Additionally, in a December 2009 statement, the Veteran raised a new claim for angina. These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for a left knee disorder, a low back disorder, peripheral neuropathy of the upper extremities, tinnitus and left ear hearing loss, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. By way of a July 2005 rating decision, the RO confirmed and continued the previous denial of service connection for a left knee condition, finding that although the claim was reopened, the evidence continued to show that the condition was not incurred in or aggravated by service. 

2. The evidence associated with the claims file since the July 2005 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder. 

3. By way of a November 2004 rating decision, the RO denied service connection for mechanical low back pain (claimed as a low back injury), finding that no competent medical evidence linked the back condition to service. 

4. The evidence associated with the claims file since the November 2004 final denial relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder. 


CONCLUSIONS OF LAW

1. The July 2005 rating decision, for the left knee disorder claim, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2. Evidence received since the July 2005 rating decision is new and material; the claim of entitlement to service connection for a left knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3. The November 2004 rating decision, for the low back disorder claim, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4. Evidence received since the November 2004 rating decision is new and material; the claim of entitlement to service connection for a low back disorder is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for a left knee disorder and a low back disorder. In view of the Board's decision to reopen the Veteran's claims, a discussion of VA's duties to notify and assist in regards to those claims is unnecessary.


Left Knee Disorder New and Material Evidence Claim

The Veteran contends that while he was on active duty with the National Guard when he hurt his left knee while fueling helicopters, in March 1993. 

In an April 27, 1993 private medical record, Dr. W.K.B. noted that the Veteran that reported left knee problems from National Guard service about a month previously. The examiner diagnosed him with left knee strain, cannot rule out further derangement.

In a May 7, 1993 private medical record, Dr. J.E.B.H. noted that the Veteran complained f left knee problems from National Guard duty. The examiner diagnosed him with resolving patellofemoral syndrome of the left knee. Subsequent private medical records from Dr. J.E.B.H. document continuing treatment for left knee problems, including a diagnosis of a Baker's cyst of the knee on May 26, 1993.

In a July 1993 medical record, Flight Surgeon J.E. noted that the Veteran had complained of left knee pain on April 27, 1993. The examiner noted that the Veteran should be on a 90 day profile, beginning in July 1993. 

In a July 1995 private medical record, Dr. E.B.B. noted that the Veteran complained of pain and swelling after running to catch a helicopter in March 1993. The examiner found him to have normal x-rays and diagnosed him with chronic left knee pain. A November 1996 operative report documents that the Veteran has received knee surgery for recurrent medial meniscus tear, left knee.

Other private medical records, also document continued complaints of, or treatment for, a left knee disorder.

In a November 2004 rating decision, the RO denied service connection for a left knee condition because the records did not show that the Veteran received trauma or injury while in National Guard duty and no competent medical evidence linked the condition to active duty. The Veteran did not express disagreement within one year, and the decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The Veteran subsequently submitted a lay statement from M.L.S. in January 2005, attesting to his reported active duty injury and additional duplicate copies of medical records. The RO denied the Veteran's claims again in a March 2005 rating decision. The RO found that there was no evidence of a relationship to a 1993 injury and no current medial evidence of a left knee disability.

The Veteran submitted a new March 2005 private medical record, from Dr. E.B.B., documenting knee treatment following the Veteran's reported National Guard injury and that a prior arthroscopy in July 1995 had incorrectly found his knee to be normal.

The RO continued the previous denial of service connection in a July 2005 rating decision. The RO reopened the Veteran's claim, but found the new evidence not to refute prior evidence of no permanent diagnosed knee disability in 1993.

The RO received the Veteran's current petition to reopen the claim in August 2006. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition. 38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In this case, the claim for service connection for a left knee disorder is based on the same contention and factual basis as the time the claim was last decided on the merits. Therefore, new and material evidence is required. Id.  

Evidence received since the last final rating decision includes the following: a copy of the March 1993 order by the governor calling the Veteran on active state duty from March 16, 1993 until March 18, 1993; VA medical records from May 2006 until September 2011; September 2009 lay statements from M.L.S. and N.E.G. attesting to the Veteran's injury; a March 2005 letter from Dr. E.B.B. noting that the Veteran had been receiving treatment from him for 12 years (since the Veteran's reported National Guard injury) and that a prior arthrogram that had not found a problem with his knee was an error; Social Security Administration (SSA) records; additional private medical records generally showing treatment for the knee as well as for other physical disorders; and hearing testimony in a January 2009 RO hearing and a March 2012 Board hearing. 

The Board concludes that the evidence received is new because it had not been previously considered. The Veteran's reports of an active duty knee injury, supported by lay statements from M.L.S. and N.E.G., the Veteran's reports of chronic knee pain, and findings of a current knee disorder are material as they address a current disorder, the claimed event in service, and a possible relationship between the two. The evidence is presumed credible for new and material analysis purposes. Therefore, and to this extent only, the petition to reopen the claim for service connection for a left knee disorder is granted, and the Board will remand the claim for further development as discussed below. 

Low Back Disorder New and Material Evidence Claim

The Veteran contends that he injured his back during basic training in 1968, when one of his drill sergeants kicked him for holding a cigarette while loading ammunition on the firing range.

The Veteran's service treatment records include a September 1969 examination noting that the Veteran complained of back pain. In the report of medical history, the examiner found no sequellae. The March 1975 separation examination provider found his spine to be normal.

VA medical records were generally negative for complaints of, or treatment for, a back disorder for the years following his discharge.

In a July 6, 1990 private medical record, Dr. W.K.B. noted that the Veteran had complained of low back pain and reported that he had previously injured his back in 1986 while working at the Post Office. The examiner diagnosed him with mechanical low back pain. In a December 1990 record, Dr. W.K.B. noted that the Veteran was having insurance difficulties because his workers compensation injury had been denied. The examiner found his current back disorder to be related to his prior work related back injury in 1986. 

Additional private medical record similarly noted complaints of back pain and treatment for the back. In a July 1994 record, Dr. W.K.B. found the Veteran to have cervical and lumbar strain with multiple arthralgias. In a January 2003 private medical record, Dr. C.R. found the Veteran to have mild degenerative changes at the L5-S1 facets consistent with age group.

The RO originally denied the Veteran's claim in a November 2004 rating decision. The RO found that the Veteran's condition neither occurred in nor was caused by service. The Veteran did not express disagreement within one year, and the decision became final. 38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

The RO received the Veteran's petition to reopen the claim in August 2006. 

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New evidence is existing evidence not previously submitted to agency decision makers. Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In evaluating an application to reopen a claim for service connection, the Board examines the evidence submitted since the last final disallowance of the claim. Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of the new and material evidence analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

A change in specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition. 38 C.F.R. § 4.13, 4.125; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In this case, the claim for service connection for a back disorder is based on the same contention and factual basis as the time the claim was last decided on the merits. Therefore, new and material evidence is required. Id.  

Evidence received since the last final rating decision includes the following: a May 2005 private medical record from Dr. E.G.P. noting degenerative disc and facet changes, with foraminal moderate stenosis and an October 2006 VA MRI report that made similar findings to those made by Dr. E.G.P.; Social Security Administration (SSA) records; private medical records generally showing treatment for the back as well as other physical disorders; and hearing testimony in a January 2009 RO hearing and a March 2012 Board hearing. 

The Board concludes that the evidence received is new because it had not been previously considered. The Veteran's has provided new reports of how his back injury occurred and of chronicity of pain since service. The evidence is presumed credible for new and material analysis purposes. Therefore, and to this extent only, the petition to reopen the claim for service connection for a low back disorder is granted, and the Board will remand the claim for further development as discussed below. 


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a left knee disorder is granted. The appeal is granted to this extent only. 

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for a low back disorder is granted. The appeal is granted to this extent only. 


REMAND

In regards to the claims for service connection for hearing loss and peripheral neuropathy of the upper extremities, the RO most recently denied those claims in a June 2011 rating decision. In a September 2011 notice of disagreement (NOD), the Veteran indicated disagreement for left ear hearing loss and peripheral neuropathy of the upper extremities. Additionally, in an October 2011 rating decision, the RO denied service connection for tinnitus and TDIU. In an October 2011 the Veteran, through Senator Lamar Alexander's office, filed an NOD for those claims. To date, the RO has not issued a statement of the case (SOC) for the issues of service connection for left ear hearing loss, peripheral neuropathy of the upper extremities, tinnitus, or TDIU. Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999); Fenderson v. West, 12 Vet. App. 119, 131-132 (1999).

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Over the course of his appeal, the Veteran has identified several private medical providers and has requested that VA attempt to obtain records from those providers. Although the RO has obtained records or responses of no records available from the majority of the identified medical providers, not all of the identified private medical records have been obtained. The medical records that the RO did not request or obtain include for: 1) Dr. B. - Tennessee Orthopedic Clinic [although the RO did request records from the address originally provided by the Veteran and received notice, in September 2004, that the address was for an incorrect Dr. B., the Veteran provided a new and different address for Dr. B. in an August 2004 VA Form 21-4142];  2) Dr. J.T.[January 2006 VA Form 21-4142];  3) Dr. R.K. [January 2006 VA Form 21-4142];  4) Ireland Army Hospital in Fort Knox, Kentucky [October 2006 VA Form 21-4142].

In regards to the Veteran's alleged treatment at the Ireland Army Hospital in 1968 following his initial back injury, the RO appears to have requested those records from the Army. In a June 2009 correspondence, however, the Army reported that those records were not in their files, but that the records may have been retired to the National Personnel Records Center (NPRC). The record does not document any attempts to obtain those records from the NPRC. The RO/AMC should attempt to obtain those records if they are available.

Additionally, in a July 1990 private medical record, Dr. K.B. indicated that the Veteran reported an August 15, 1986 back injury while working at the Post Office, after lifting a heavy object. The Veteran reported that he received x-rays and physical therapy from Baptist Hospital and subsequently received a hernia repair. The Veteran also noted that he had a workers' compensation claim. The Veteran then reported that he had had difficulty working since that time and had recently been put on light duty by the postal doctor, Dr. B. In a December 1990 record, Dr. K.B. also noted that a copy the Veteran's medical records were provided to the Postal Services. Given that the Veteran is currently claiming a back disorder due to service, the records surrounding prior treatment for the back would be especially relevant. The RO/AMC should contact the federal Postal Service to see if records are available in regards his various workers' compensation claims. The RO/AMC should also contact the Veteran to ascertain whether he would like VA to attempt to obtain his medical records from Baptist Hospital.

The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any additional private medical records he wishes VA to attempt to obtain. The RO/AMC should also document all its attempts to procure those authorized records in the claims file. 

If the RO/AMC is unable to obtain any private medical records identified by the Veteran, the RO/AMC should provide a notation to that effect in the claims file and the Veteran and his representative should be informed of any such problem. Furthermore, any VA medical records not already associated with the claims file should be obtained for review. The last VA medical records associated with the claims file were from September 2011.

The Board further notes that the Veteran's National Guard records are not associated with the claims file. The RO attempted to obtain those records in July 2004. In a July 2004 correspondence, the Military Department of Tennessee reported that the Veteran was still in the National Guard and that they do not provide National Guard records until the service member leaves service. The RO requested the records again in March 2007, but it request was returned to VA by the Post Office as undeliverable. The Veteran's National Guard records need to be obtained and associated with the claims file. As previously noted, the Veteran has already submitted a copy of his activation orders for the time period in question regarding his claimed knee injury.

VA is also obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability. Based on the Veteran's statements, the record indicates that the disabilities or signs and symptoms of disabilities may be associated with active service. Private medical records also generally document that the Veteran currently has disorders of the low back and left knee. The record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

There are no VA etiology examinations of record with respect to the Veteran's claimed left knee or back disorders. The Veteran has provided competent statements of treatment for the back in service and for the left knee shortly after active duty, and the medical evidence documents current diagnoses of the left knee and back. VA examinations are required to determine the nature and etiology of the Veteran's claimed left knee and disorders. See 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. A statement of the case should be issued to the Veteran concerning the claims of left ear hearing loss, peripheral neuropathy of the upper extremities, tinnitus, and TDIU. The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.

2. The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding private medical records pertaining to his claims and provide the appropriate authorization forms for obtaining such records. The RO/AMC should also specifically request if the Veteran would like it to obtain records from the Baptist Hospital, which prior examiners have identified as a place where he has received treatment. 

If the Veteran wishes for the RO/AMC to attempt to obtain those records or any other records, he should return the appropriate authorization forms. The RO/AMC should then attempt to obtain those records. 

The RO/AMC should also specifically attempt to obtain the already identified private medical records form the Veteran, including from: 1) Dr. B. of the Tennessee Orthopedic Clinic; 2) Dr. J.T. and 3) Dr. R.K.

If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. The RO/AMC should request records from the Tennessee Adjutant General Office or other appropriate agency and obtain all of the Veteran's medical and personnel records from his National Guard service. If no records can be found or if they have been destroyed or are otherwise deemed to be unavailable, the RO/AMC should make every reasonable attempt to obtain specific confirmation of that fact. 

4. The RO/AMC should also attempt to obtain the Veteran's 1968 treatment records by the Ireland Army Hospital in Fort Knox, Kentucky. The RO/AMC should submit its request to the appropriate repository of military clinical (hospital inpatient) records for the facility. These records may have been maintained separately from the Veteran's service records, with that specific facility's records, at the NPRC. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

5. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from September 2011 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

6.  The RO/AMC shall request and obtain the Veteran's workers compensation records from the U.S. Postal Service, including from both his 1986 and his 1990 claims. If authorization by the Veteran of release of those federal records is necessary to obtain those records, the RO/AMC should attempt to obtain such authorization. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

7. After the above actions have been accomplished, to the extent possible, the RO/AMC should schedule the Veteran for a joints examination by an appropriate examiner to determine the nature and etiology of any left knee disorder(s) found to be present.

Based on examination findings, including x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a left knee disorder?  If so, please specify the diagnosis or diagnoses.

b)  Did any currently diagnosed left knee disorder, have its onset during his active state duty service in March 1993?  The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.

8. After the above actions have been accomplished, to the extent possible, the RO/AMC should schedule the Veteran for a spine examination by an appropriate examiner to determine the nature and etiology of any low back disorder(s) found to be present.

Based on examination findings, including x-rays or other diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently have a low back disorder? If so, please specify the diagnosis or diagnoses.

b)  Did any currently diagnosed low back disorder, have its onset during service; or, was such disorder caused by an incident or event that occurred during service; or, was such disorder, including arthritis, manifested within one year after the Veteran's discharge from service in May 1975?  The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.

9. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence. If any benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


